



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Davy, 2015 ONCA 38


DATE: 20150122

DOCKET: C57104

Doherty, Rouleau and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Cheimene Davy

Appellant

Michael Dineen, for the appellant

B. Crackower, for the respondent

Heard: January 8, 2015

On appeal from the conviction entered and sentence
    imposed by Justice Steven R. Clark of the Ontario Court of Justice, dated
    January 10, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The sentence appeal is dismissed as abandoned.  We would dismiss the
    conviction appeal.

[2]

The trial judge characterized the alibi evidence as vague.  That
    characterization was a reasonable one.  He also placed significant weight on the
    late disclosure of the alibi (almost two years after the relevant event).  He
    was entitled to do so.

[3]

The trial judge reviewed the evidence of the eyewitnesses in some
    detail.  He outlined the position of the defence and the various dangers
    inherent in the evidence.  While contrary to the trial judge, we would describe
    the opportunity to observe as fleeting, we would not interfere with the trial
    judges assessment of the evidence.

[4]

This was a recognition case and not an identification case.  Two witnesses,
    acting independently of each other, made the recognition.  The trial judges
    reasons fully explain why the trial judge chose to accept and act on the
    evidence of the witnesses.

[5]

The appeal is dismissed.


